Appeal by the defendant, as limited by his brief, from so much of a judgment of the County Court, Suffolk County (Sherman, J.), rendered July 1, 1987, as convicted him of robbery in the third degree, upon a jury verdict, and imposed sentence.
Ordered that the judgment is affirmed insofar as appealed from.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence fully supports the defendant’s conviction of third degree robbery. The complainant Jones identified the defendant as the individual who struck him and took his wallet, which was later found immediately adjacent to the crash site of the defendant’s vehicle. The defendant admitted to having struck the complainant, corroborating to some degree the complainant’s testimony. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find that they are unpreserved or without merit. Mollen, P. J., Spatt, Sullivan and Rosenblatt, JJ., concur.